                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )      Cause No. 2:17-cr-00024-JMS-CMM
                                                  )
  PHILLIP E. CALDWELL (01),                       )
                                                  )
                             Defendant.           )

        ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Craig McKee’s Report and Recommendation dkt. [23]

recommending that Phillip Caldwell’s supervised release be revoked, pursuant to Title 18 U.S.C.

'3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and

with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge McKee’s

Report and Recommendation dkt. [23]. The Court finds that Mr. Caldwell committed Violation

Numbers 1-4 & 6 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision dkt [9]. The Court now orders that the defendant's supervised

release is therefore REVOKED, and Mr. Caldwell is sentenced to the custody of the Attorney

General or his designee for a period of ten (10) months imprisonment with no supervised release

to follow. The Court recommends placement at FCI Elkton, Ohio.




        Date: 11/8/2019



 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
 United States Probation Office, United States Marshal
